Title: To Thomas Jefferson from James Brown, 10 April 1793
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 10h: April 1793

I have the satisfaction to inform you of the safe arrival of the Four friends Cap. Valance from Lisbon, by which Vessell I have letters from Messrs. John Bulkely & Sons covering Bill Loading for 3 Pipes Lisbon Wine for your Account deliverable to my Order. I have Ordered my friend to have the said Wine Entered and Sent forward to this place, judging it is intended for Montichello. I have received 18 Hhds. of your Tobacco, nothing new here. I am with Respect Sir Your Obt Hle St

James Brown

